Citation Nr: 1759519	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  14-19 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for psoriasis.

2.  Entitlement to service connection for diabetes mellitus, type II.

3.  Entitlement to service connection for erectile dysfunction.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Laffitte, Associate Counsel



INTRODUCTION

The Veteran served in the U.S. Air Force from August 1965 to July 1969.

This matter comes to the Board of Veterans' Appeals (Board) from a May 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

In April 2017, the Veteran testified at a video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file. 

The issues of service connection for psoriasis and erectile dysfunction are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

The Veteran has type II diabetes and is presumed to have been exposed to herbicides in service.  


CONCLUSION OF LAW

The criteria for service connection for type II diabetes have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.303(a)(b), 3.307(b), 3.309(e) (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the favorable decision to grant the Veteran's claim of service connection for type II diabetes, any deficiency as to VA's duties to notify and assist, as to this issue, pursuant to the provisions of the Veterans Claims Assistance Act of 2000 (VCAA), is rendered moot.

Service Connection

Certain diseases, to include type II diabetes, may be service-connected if the Veteran was exposed to an herbicide agent during active service even though there is no record of such disease during service, provided that the requirements of 38 C.F.R. § 3.307(a)(6) are satisfied.  38 C.F.R. § 3.309(e).

Specifically, VA's Compensation & Pension Service (C&P) has issued information concerning the use of herbicides in Thailand during the Vietnam War.  See VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C (M21-1MR).  In a May 2010 bulletin, C&P indicated that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes.  As such, C&P stated that special consideration of herbicide exposure on a facts-found or direct basis should be extended to those veterans whose duties placed them on or near the perimeters of Thailand military bases.  Significantly, C&P stated, "[t]his allows for presumptive service connection of the diseases associated with herbicide exposure." 

The majority of troops in Thailand during the Vietnam Era were stationed at the Royal Thai Air Force Bases of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang.  If a veteran served on one of these air bases as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by MOS (military occupational specialty), performance evaluations, or other credible evidence, then herbicide exposure should be acknowledged on a facts-found or direct basis.  This applies only during the Vietnam Era from February 28, 1961 to May 7, 1975.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10(q).

In the instance case, military personnel records show that the Veteran was stationed in Thailand during the Vietnam Era and that the Veteran had an MOS as a photographer.  The Veteran testified in his hearing that he was stationed at Royal Thai Air Force Base, and that as a photographer, he was on the perimeter daily.  The Veteran explained that his MOS included providing photographic support on various missions, and walking approximately one or two miles from his bungalow off base to his duty station.  The Veteran further submitted photographs of an aerial view of the base in support of his contention.  The Board finds that the Veteran's testimony is competent and credible, and that his MOS as a photographer would have placed him near the air base perimeter; thereby, being exposed to herbicides.  As such, exposure to herbicides is presumed.  

Additionally, the record reflects that the Veteran was diagnosed with diabetes in approximately May 2010 at the Sepulveda VAMC where the Veteran was prescribed an oral agent and referred to a nutritionist for a restricted diet as treatment for his diabetes.  Therefore, as the Veteran was exposed to herbicides and has a disability associated with herbicide exposure pursuant to 38 C.F.R. § 3.309, presumptive service connection is warranted for the Veteran's type II diabetes.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10(q).


ORDER

Entitlement to service connection for type II diabetes is granted.


REMAND

As it relates the Veteran's remaining claims of service connection for psoriasis and erectile dysfunction, further development is required prior to adjudicating the Veteran's claims.

The Veteran seeks service connection for his psoriasis condition contending that his symptoms of psoriasis began in service.  Specifically, the Veteran testified that while in service, the "house girls" would do their laundry and return it back; however, upon return, the laundry smelled of sewage.  The Veteran further reported that the septic tank backed up regularly, resulting in feces floating in the shower room.  As a result, the Veteran indicated he began to experience a scratchy, scaly rash, and lesions on his chest.  Additionally, the Veteran testified that the stress of being in Vietnam, being exposed to photographic chemicals, and also being exposed to hydrocarbon jet fuels may have also contributed to his psoriasis.  The Board notes that lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. at 303.  Further, the Veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 465.  Therefore, as the Veteran has provided competent and credible testimony of his reported symptomatology, and the Veteran has not been afforded a VA examination, a remand is necessary.  See 38 U.S.C. § 5103A; 38 C.F.R. § 3.159; McClendon v. Nicholson, 20 Vet. App. 79 (2006).

With regard to the Veteran's service connection claim for erectile dysfunction, an October 2010 Urology Consult Note indicates that the Veteran has multiple risk factors for this condition.  Therefore, the Veteran should be afforded a VA examination to determine the etiology of his erectile dysfunction and whether it may be causally related to service.  See 38 U.S.C. § 5103A; 38 C.F.R. § 3.159; McClendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain all of the Veteran's outstanding VA treatment records, if any, and any other medical evidence that may have come into existence or is identified since the time the Veteran's claim was filed.  All efforts to obtain these records must be documented in the Veteran's claim file.  

2.  Schedule the Veteran for a VA examination for his psoriasis condition.  The examiner should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's psoriasis condition was caused by the Veteran's active duty service, to include herbicide exposure.

The examiner should consider and discuss the Veteran's post-service reports of symptoms he experienced during service.  The Veteran is competent to report symptoms and observable history.  See Layno v. Brown, 6 Vet. App. 465.  If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.  The absence of evidence of treatment for psoriasis in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

3.  Schedule the Veteran for a VA examination for his erectile dysfunction.  The examiner should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's erectile dysfunction is caused by the Veteran's active duty service, to include herbicide exposure.

4.  All opinions must be accompanied by a clear rationale. If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

5.  After completion of the above, readjudicate the claim. If the benefit requested on appeal is not granted to the Veteran's satisfaction, the Veteran should be furnished a supplemental statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).







______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


